 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On PELE Cy pmrensenneccreninn
AIDA GANELON SERNA (1) Case Number: L9CROM 0-CAB

DONALD L. LEVINE AUC 29 9019 |
Defendant’s Attorney oe

USM Number 73770298 Ser Sount

Oo - SOUTHERN pier CT OF CALLE FORNIA |

BY
THE DEFENDANT:

[X] pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT SUPERSEDING INFORMATION

O

 

was found guilty on count(s)
after a plea of not guilty.

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense( 5):

 

 

Count
Title & Section Nature of Offense Number(s)
18 USC 371 CONSPIRACY 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
[1 The defendant has been found not guilty on count(s}
Xx] Count(s) OF UNDERLYING INFORMATION are dismissed on the motion of the United States.
Assessment : $100.00
Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
waived and remitted as uncollectible.
J JVTA Assessment*: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
No fine [J Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

August 16.264)

Date of TI of Sentence

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 

 

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: AIDA GANELON SERNA (1) ' Judgment - Page 2 of 2
CASE NUMBER: 19CRO700-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
13 MONTHS AND ONE (1) DAY.

[] Sentence imposed pursuant to Title 8 USC Section 1326(b).

| The court makes the following recommendations to the Bureau of Prisons:
PLACEMENT IN A FACILITY WITHIN THE WESTERN REGION (SOUTHERN DISTRICT OF
CALIFORNIA) TO FACILITATE FAMILY VISITATIONS.

[i The defendant is remanded to the custody of the United States Marshal.

O The defendant must surrender to the United States Marshal for this district:
LC) at AM. on

 

as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons;

Cl onor before
Ll as notified by the United States Marshal.
1 as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:
Defendant delivered on to

at , with a certified copy of this judgment.

 

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL
i

19CRO0700-CAB
